        Case 1:20-cv-01643-GSA Document 4 Filed 12/01/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    JEFFREY TALAMANTES,                                   1:20-cv-01643-GSA (PC)

12                       Plaintiff,                         ORDER GRANTING APPLICATION TO
                                                            PROCEED IN FORMA PAUPERIS
13           v.                                             (Document# 2)

14    MERCED COUNTY JAIL, et al.,                                        and
15                       Defendants.
                                                            ORDER DIRECTING PAYMENT
16                                                          OF INMATE FILING FEE BY MERCED
                                                            COUNTY SHERIFF
17

18

19

20          Plaintiff is a Merced County Jail inmate proceeding pro se pursuant to 42 U.S.C. § 1983

21   and has requested leave to proceed in forma pauperis pursuant to 28 U.S.C. § 1915. Plaintiff has

22   made the showing required by § 1915(a) and accordingly, the request to proceed in forma pauperis

23   will be granted. Plaintiff is obligated to pay the statutory filing fee of $350.00 for this action. 28

24   U.S.C. § 1915(b)(1). Plaintiff is obligated to make monthly payments in the amount of twenty

25   percent of the preceding month’s income credited to plaintiff’s trust account. The Merced County

26   Jail is required to send to the Clerk of the Court payments from plaintiff’s account each time the

27   amount in the account exceeds $10.00, until the statutory filing fee is paid in full. 28 U.S.C.

28   § 1915(b)(2).
                                                        1
       Case 1:20-cv-01643-GSA Document 4 Filed 12/01/20 Page 2 of 2


 1        In accordance with the above and good cause appearing therefore, IT IS HEREBY

 2   ORDERED that:

 3

 4              1. Plaintiff's application to proceed in forma pauperis is GRANTED;

 5              2. The Merced County Sheriff or his/her designee shall collect payments from

 6        plaintiff’s Merced County Jail trust account in an amount equal to twenty per cent

 7        (20%) of the preceding month’s income credited to the inmate’s trust account and

 8        shall forward those payments to the Clerk of the Court each time the amount in the

 9        account exceeds $10.00, in accordance with 28 U.S.C. § 1915(b)(2), until a total of

10        $350.00 has been collected and forwarded to the Clerk of the Court. The payments

11        shall be clearly identified by the name and number assigned to this action.

12              3. The Clerk of the Court is directed to serve a copy of this order and a copy of

13        plaintiff’s in forma pauperis application on the Merced County Sheriff, via the court’s

14        electronic case filing system (CM/ECF).

15              4.    The Clerk of the Court is directed to serve a copy of this order on the Financial

16        Department, U.S. District Court, Eastern District of California, Sacramento Division.

17              5. Within sixty (60) days of the date of service of this order, plaintiff shall submit a

18        certified copy of his jail trust account statement for the six-month period immediately

19        preceding the filing of the complaint, if plaintiff has not already done so.

20
     IT IS SO ORDERED.
21

22     Dated:        December 1, 2020                            /s/ Gary S. Austin
                                                     UNITED STATES MAGISTRATE JUDGE
23

24

25

26

27

28
                                                       2
